Judgment of the Supreme Court, Bronx County (Parness, J.), rendered September 28,1979, which convicted appellant, following a jury trial, of two counts of burglary in the third degree, and criminal mischief in the third and fourth degrees, and sentenced him as a second felony offender to concurrent indeterminate terms of not less than 2VÍ nor more *835than 5 years for each burglary conviction, not less than IV2 nor more than 3 years for criminal mischief in the third degree, and to a definite term of one year for criminal mischief in the fourth degree, modified, on the law and the facts, to the extent of reducing the conviction for criminal mischief in the third degree to criminal mischief in the fourth degree and reducing the sentence on that count to one year to run concurrently with the other sentences and otherwise affirmed. The evidence introduced at trial was not sufficient to prove property damage in excess of $250 as required for conviction for criminal mischief in the third degree. Accordingly, the application by appellant’s counsel to withdraw is denied. A review of the record does not reveal any further nonfrivolous grounds which can be raised on appeal. Concur — Sandler, J. P., Carro, Bloom, Fein and Milonas, JJ.